DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/01/2021.

Specification
The abstract of the disclosure is objected to because the abstract includes “according to one aspect,” at the beginning of the abstract paragraph. The examiner respectfully requests that this be removed.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “A method of controlling a laser delivery system”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the control console” in line 2. It is unclear if this is the same as “a laser delivery control console” or not. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “electronically stored information” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “the plurality of threshold values” in lines 5-6. It is unclear if this is the same as a plurality of operating parameter threshold values or not. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “laser energy” in lines 6-7, 8, 9 . There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “the energy” in line 8. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “frequency” in line 8. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “the delivery” in line 9. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “energy value” in line 9. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “threshold values” in line 10, it is unclear if this is the same as either or both of “a plurality of operating parameter threshold values” as in line 6, or “the plurality of threshold values” as in line 9 or not. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites “the maximum frequency” in line 1. it is unclear if this is the same as in claim 1 or not. There is insufficient antecedent basis for this limitation in the claim. 
Claim 4 recites “energy values” in line 1. it is unclear if this is the same as in claim 1 or not. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites “finite number of discreet frequency” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites “stored in 270 bytes or less electronic storage space” it is unclear whether the data will be 270 bytes or less or if the electronic storage space has a maximum 270 bytes or less of storage space. Clarification is respectfully requested. 
Dependent claims 2-9 are rejected for inheriting the same deficiency. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20160346058A1 granted to Bacher et al. (hereinafter “Bacher”) in view of US Pat Pub No 20040114879A1 granted to Hiereth et al. (hereinafter “Hiereth”). 
Regarding claim 1, Bacher discloses a method of (e.g. figs 2A-2B) controlling a laser delivery control console (e.g. para 0017 “ophthalmic illumination system 100… light source 102 may be a supercontinuum laser source”), comprising: receiving at the control console electronically stored information from a radio frequency identification tag associated with a medical device (e.g. para 0038 “controller 108 accesses data specific to a first surgical instrument 124 with which the first optical fiber 122 is integrated […] the data specific to the surgical instruments 124 may be stored by identifiers 132 (e.g., RFID tags) integrated into surgical instruments 124 and communicated by those identifiers 132 to a receiver 134”); converting, using at least one processor of the control console, the electronically stored information to a plurality of operating parameter threshold values (e.g. para 0007 “transmit data specific to the first surgical instrument (e.g., optical transmission characteristics of the first optical fiber”)); wherein the plurality of threshold values supplied by the laser delivery control console to the medical device (e.g. para 0007 “transmit data specific to the first surgical instrument (e.g., optical transmission characteristics of the first optical fiber”)); and preventing, in response to a command to adjust the energy or frequency of laser energy applied to the medical device, the delivery of laser energy with a frequency or energy value that exceeds one 
Even though Bacher discloses using thresholds to control the operation of the device and the optical transmission characteristics of the optical fibers associated with each device, it fails to explicitly disclose having maximum frequency values and maximum energy values for laser energy. However, Hiereth teaches a similar laser system including controlling the power of the laser radiation, the pulse duration and the frequency of the laser pulse (e.g. para 0019, 0029-0030). This would allow controlling the specific parameters of the device in order to provide the predictable result of preventing exceeding a specified limit or the maximum number of applications to guarantee proper functioning of the light guide (e.g. para 0041). Therefore, It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Bacher with the teachings of Hiereth to provide controlling the specific parameters of the device in order to provide the predictable result of preventing exceeding a 

Regarding claim 2, Bacher as modified by Hiereth (hereinafter “modified Bacher”) renders the method of claim 1 obvious as recited hereinabove, Bacher discloses wherein the plurality of threshold values form an operating parameter of the medical device (e.g. para 0041) while Hiereth shows that the operating parameter can form a matrix (e.g. fig. 4).  

Regarding claim 4, modified Bacher renders the method of claim 3 obvious as recited hereinabove, Hiereth wherein the maximum frequency and energy values include maximum frequency and energy values for each of the finite number of discreet frequency values and a finite number of discreet energy values (e.g. fig. 4; it is noted that even if these specific parameters have not been listed, it is known to monitor or include these parameters are part of data accessed by the controller in controlling the operation of the device).  

Regarding claim 5, modified Bacher renders the method of claim 1 obvious as recited hereinabove, Bacher discloses wherein the electronically stored information is stored in electronic storage space (e.g. para 0030) while Hiereth teaches that the memory to be 270 bytes or less (e.g. para 0032 “The memory size of the read/write transponder 130 varies depending on the application, and is typically between 1 byte and 64 kilobytes.”; (where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). "[W]here the 

Regarding claim 6, modified Bacher renders the method of claim 1 obvious as recited hereinabove, Bacher discloses wherein the medical device is a laser fiber (e.g. para 0016 “optical fibers 122“ and para 0017 “laser source”).  

Regarding claim 7, modified Bacher renders the method of claim 1 obvious as recited hereinabove, Hiereth discloses wherein converting the electronically stored information to a plurality of threshold values includes using the electronically stored information to create a plurality of corner stone set point pairs defining an operating parameter matrix (e.g. fig. 4; it is noted that the claim does not require the operating parameter matrix to be utilized by the controller or during any of the device’s operation).  

Regarding claim 8, modified Bacher renders the method of claim 1 obvious as recited hereinabove, Hiereth discloses wherein the at least one processor includes a first data set corresponding to a matrix, wherein the matrix includes a finite number of discreet frequency values along the matrix's horizontal axis and a finite number of discreet energy values along the matrix's vertical axis, wherein the matrix is used to convert the electronically stored information to operating parameters for the medical device (e.g. fig. 4).  


Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over modified Bacher as applied to claims 1-2, 4-8 above, and further in view of US Pat Pub No. 20180042676A1 granted to Neuberger et al. (hereinafter “Neuberger”).
Regarding claim 3, modified Bacher renders the method of claim 3 obvious as recited hereinabove, Bacher discloses wherein the control console is configured to adjust the laser energy outputted to the medical device (e.g. para 0038) but fails to explicitly disclose wherein the laser energy outputted is between a finite number of laser energy characteristics, wherein the finite number of laser energy characteristics include a finite number of discreet frequency values and a finite number of discreet energy values.  
However, Neuberger teaches a similar radiation emitting device for medical applications which controls the operation of the device by monitoring  characteristics such as maximum power, pulse frequency, optical fiber type, optical fiber diameter, and optimum wavelength range (as in paragraph 0031) in order to match the laser and optical fiber to provide the predictable result of avoiding harming the patient and to maximize the therapeutic effect (e.g. para 0031). Therefore, It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Bacher with the teachings of Neuberger to match the laser and optical fiber to provide the predictable result of avoiding harming the patient and to maximize the therapeutic effect. 


Regarding claim 9, modified Bacher as further modified by Neuberger renders the method of claim 3 obvious as recited hereinabove, Hiereth teaches wherein converting the electronically stored information to a plurality of operating parameter threshold values includes defining an operating parameter matrix including a maximum energy value for each of the finite number of discreet frequency values and a maximum frequency value for each of the finite number of discreet energy values (e.g. para 0046, fig. 4).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842.  The examiner can normally be reached on M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792